
	
		II
		111th CONGRESS
		2d Session
		S. 3672
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2010
			Mr. Wicker introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To clarify and improve the payment of multiperil
		  insurance claims, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Coordination of Wind and Flood Perils
			 Act of 2010.
		2.Payment of
			 multiperil claimsThe National
			 Flood Insurance Act of 1968 is amended by inserting after section 1312 (42
			 U.S.C. 4019) the following new section:
			
				1312A.Payment of
				multiperil claims
					(a)PurposesThe
				purposes of this section are—
						(1)to allow an
				insured individual or small business to commence repairs or replacement, or
				both, of insured property and to recommence business operations as soon as
				possible after a natural disaster; and
						(2)to remove the
				burden of determining flood and wind loss allocation for the purpose of
				insurance claims from the insured and to place such burden on the entities that
				are responsible for the payment of such claims.
						(b)Payment of
				multiperil claims
						(1)In
				generalIn the event of an
				occurrence of loss resulting from physical damage to or loss of real property
				or personal property related thereto located in the United States arising from
				the combined perils of flood and wind, the Administrator and any insurer
				(including a State-run windpool) that insures the wind peril shall enter into
				good faith negotiations regarding—
							(A)the general method or methods by which
				proven claims for such multiperil losses shall be adjusted and paid; and
							(B)the allocation of such payments between the
				insurer, the Administrator, and the insured.
							(2)Limitation
							(A)In
				generalIn the event that the Administrator and an insurer
				(including a State-run windpool) that insures the wind peril cannot agree as to
				the specific distribution of perils that resulted in a loss described under
				paragraph (1), the Administrator shall pay 50 percent of the disputed claim
				until the claim can be settled.
							(B)Fair
				shareThe terms of any agreement or negotiations entered into
				pursuant to paragraph (1) shall require that, in order to fully compensate the
				insured for his, her, or its loss as soon as practicable after the occurrence
				of such loss, an insurer (including a State-run windpool) that insures the wind
				peril pay 50 percent of any disputed claim until the claim can be
				settled.
							(C)No
				overcompensationThe Administrator and an insurer (including a
				State-run windpool) that insures the wind peril shall work collaboratively to
				ensure that an insured policyholder does not receive payments under this
				section in excess of the amount of the insured's actual loss.
							(D)Rule of
				constructionNothing in this section shall be construed to
				negate, set aside, or void any policy limit, including any loss limitation, set
				forth in a standard flood insurance policy.
							(c)Failure To
				reach agreement on loss allocationThe terms of any agreement or negotiations
				entered into pursuant to subsection (b)(1) shall require that if an insurer
				(including a State-run windpool) that insures the wind peril and the
				Administrator fail to reach an agreement regarding multiperil losses pursuant
				to subsection (b), including as to the cause or allocation of a multiperil
				loss, then each such entity shall agree to have any dispute relating to
				multiperil losses resolved by the arbitration panel established under
				subsection (d).
					(d)Arbitration
				panel
						(1)EstablishmentAs allowed under section 1307(e) of the
				National Flood Insurance Act of 1968 (42 U.S.C. 4104), and notwithstanding any
				other provision of law, not later than 90 days after the date of enactment of
				this Act, the Administrator of the Federal Emergency Management Agency shall
				establish an arbitration panel to efficiently and clearly resolve disputes
				relating to multiperil losses between the Administrator and an insurer
				(including a State-run windpool) that insures the wind peril.
						(2)MembershipThe
				arbitration panel established under paragraph (1) shall be comprised of 5
				members.
						(3)Required
				qualifications
							(A)Administrative
				law expertiseAt least 1 member of the arbitration panel
				established under paragraph (1) shall have expertise in administrative
				law.
							(B)Water resources
				expertiseAt least 1 member of the arbitration panel established
				under paragraph (1) shall have expertise in water resources.
							(C)Hurricane
				modeling expertiseAt least 1 member of the arbitration panel
				established under paragraph (1) shall have expertise in hurricane
				modeling.
							(4)No FEMA
				employeesNo member of the arbitration panel established under
				paragraph (1) may be a current or former employee of the Federal Emergency
				Management Agency.
						(5)IndependenceEach
				member of the arbitration panel established under paragraph (1) shall be
				independent and
				neutral.
						.
		
